          Case 2:19-cv-00048-NDF Document 93 Filed 06/19/20 Page 1 of 1                            FILED




                             United States District Court
                                                                                                8:05 am, 6/19/20
                                  For The District of Wyoming
                                                                                             Margaret Botkins
                                                                                              Clerk of Court

 JIMMIE G. BILES, JR., M.D.,,
                     Plaintiff,
 vs.                                                              Civil No. 19-CV-48-F

 JOHN HENRY SCHNEIDER, JR.; and
 MEDPORT, LLC,

                   Defendants.


                        JUDGMENT IN A CIVIL ACTION
______________________________________________________________________________

       The Court having granted Plaintiff, Jimmie G. Biles, Jr., M.D.’s Motion for Partial summary

Judgment and granting Request for Permanent Injunction on June 18, 2020 and having ordered that

Plaintiff’s Breach of contract claim is granted and that Plaintiff is entitled to an award of liquidated

damages against Defendant Schneider in the amount of $250,000.00

       Plaintiff, Jimmie G. Biles, Jr., M.D., is entitled to judgment in his favor and against

Defendant, John Henry Schneider, Jr. in the amount of $250,000.00.

       Dated this 19th day of June, 2020.



                                                           _________________________________
                                                           ______
                                                               _ _________
                                                                         _______
                                                                         __      _ ________
                                                                                          ________
                                                                                                ________
                                                                                                 __
                                                                                                 __
                                                               Clerk of Court
                                                                        Coouurtt orr Deputy
                                                                                     Deppuuttyy Clerk
                                                                                     De         Cle
                                                                                                 l rk
